 Case 2:19-cr-00313-SVW Document 106 Filed 06/29/20 Page 1 of 6 Page ID #:844




1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
3    Deputy Federal Public Defender
     ANGELA C. C. VIRAMONTES (Bar No. 228228)
4    (E-Mail: Angela_Viramontes@fd.org)
     Deputy Federal Public Defender
5    321 E 2nd Street
     Los Angeles, California 90012
6    Telephone: (213) 894-2854
     Facsimile: (213) 894.0081
7
8    Attorneys for Defendant
     MARK STEVEN DOMINGO
9
10                            UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                 WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                    Case No. CR 19-00313-SVW
15               Plaintiff,                       MARK DOMINGO'S REPLY TO
                                                  GOVERNMENT'S OPPOSITION TO
16         v.                                     DEFENDANT'S MOTION TO
                                                  EXCLUDE GOVERMENT
17   MARK STEVEN DOMINGO,                         WITNESSES FROM THE
                                                  COURTROOM AND TO REQUIRE
18               Defendant.                       THE CASE AGENT TO TESTIFY
                                                  FIRST; (PROPOSED) ORDER
19
                                                  Hearing Date:     July 13, 2020
20                                                Hearing Time:     11:00 am
                                                  Hearing Location: Courtroom of the
21                                                        Honorable Steven V. Wilson
22
23         Mark Domingo by and through his counsel of record, Deputy Federal Public
24   Defenders, David I. Wasserman and Angela C. C. Viramontes, hereby files this Reply
25   to Government’s Opposition to Defendant’s Motion to Exclude Government Witnesses
26   From the Courtroom and to Require the Case Agent to Testify First.
27
28
 Case 2:19-cr-00313-SVW Document 106 Filed 06/29/20 Page 2 of 6 Page ID #:845




1          The Reply is based upon the attached memorandum of points and authorities, all
2    files and records in this case, and any further information provided to the Court
3    regarding the Reply.
4                                           Respectfully submitted,
5                                           AMY M. KARLIN
                                            Interim Federal Public Defender
6
7    DATED: June 29, 2020                   By /s/ Angela C. C. Viramontes
8                                           ANGELA C. C. VIRAMONTES
                                            DAVID I. WASSERMAN
9                                           Deputy Federal Public Defenders
                                            Attorneys for MARK STEVEN DOMINGO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:19-cr-00313-SVW Document 106 Filed 06/29/20 Page 3 of 6 Page ID #:846




1                        MEMORANDUM OF POINTS AND AUTHORITIES
2                                        I. INTRODUCTION
3           In the Motion to Exclude Government Witnesses from the Courtroom and to
4    Require the Case Agent to Testify First, Mr. Domingo requests that the Court: (1)
5    exclude all government witnesses from motion hearings, opening statements, closing
6    arguments, and all witness testimony, (2) only allow government witnesses specifically
7    exempted under Rule 615 to be in the courtroom during motion hearings, opening
8    statements, closing arguments, and witness testimony; (3) require the Case Agent,
9    exempted from the court’s order of exclusion, to testify first; and (4) direct the
10   government’s witnesses not to read trial transcripts, discuss the case, or discuss their
11   testimony with anyone other than counsel. The government “agrees” with arguments
12   (1) and (2) but requests that the Court apply the ruling to both parties; the defense does
13   not object to the Court applying the ruling to both parties. The government did not
14   respond to argument (4). The government opposes argument (3), but the government’s
15   argument is not persuasive because the government cites cases that do not address
16   when a case agent should testify. Thus, the Court should not be persuaded by the
17   government’s argument and should instead look to Ninth, Fifth, and Fourth Circuit
18   precedent and exercise its discretion to follow the preferred practice of requiring a case
19   agent to testify early, if not first.
20                                    II. LEGAL ARGUMENT
21          The Ninth, Fifth, and Fourth Circuit agree that requiring a case agent to testify
22   early, if not first, is within the Court’s discretion and a good practice. United States v.
23   Frazier, 417 F.2d 1138, 1139 (4th Cir. 1969) (“if it is anticipated that the agent will be
24   called as a witness he should ordinarily be called first so as to avoid giving the
25   prosecution unfair advantage or the appearance that the prosecution is being favored.”);
26   United States v. Valencia-Riascos, 696 F.3d 938, 943 (9th Cir. 2012) (footnote omitted)
27   (“we observe that it may be a good practice to require case agent witnesses to testify
28   first, but we decline to adopt a presumption that would deprive the prosecution of the
                                                    3
 Case 2:19-cr-00313-SVW Document 106 Filed 06/29/20 Page 4 of 6 Page ID #:847




1    opportunity to present its own case without interference.”); United States v. Mitchell,
2    733 F.2d 327, 329 (4th Cir. 1984) (“[B]etter practice suggests that if the [exempt] agent
3    is to testify, he should testify as the Government's first witness, unless . . . there [are]
4    good reasons otherwise.”); In re United States, 584 F.2d 666, 667 (5th Cir. 1978)
5    (holding that agent designated under Rule 615(2) as a government’s representative
6    could not be excluded; however, it was proper to order the agent to testify at an early
7    stage of trial).
8           The government cites three cases in support of its argument that the Court should
9    not order the Case Agent to testify first; none of these cases are persuasive. Govt. Opp.
10   at 2. In Valencia-Riascos, the Ninth Circuit held the District Court did not err in
11   allowing the Case Agent to testify at the end of the government’s case because the
12   defendant did not show any prejudice. Valencia-Riascos, 696 F.3d at 943. The Ninth
13   Circuit made plain though that “we observe that it may be a good practice to require
14   case agent witnesses to testify first, but we decline to adopt a presumption that would
15   deprive the prosecution of the opportunity to present its own case without interference.”
16   Id. In U.S. v. Thomas, 835 F.2d 219, 222-23 (9th Cir. 1987) the Ninth Circuit held,
17   “Thomas next contends that the district court erred by permitting the government's
18   investigating officer, FBI Agent Smith, who testified as a witness, to sit at counsel table
19   throughout the trial. This argument is meritless.” This holding does not address at what
20   point a case agent should testify. In U.S. v. Meyer, 403 F.2d 52 (9th Cir. 1968), the
21   Ninth Circuit held, “[i]n this Dyer Act conviction we hold it was not error to permit one
22   F.B.I. agent to sit at the government table during the trial although he was a witness.”
23   Once again, this holding does not address at what point a case agent should testify.
24   These cases are simply not on point.
25          The defense’s concern here is the Case Agent’s testimony being inadvertently
26   influenced by two weeks of trial testimony, opening statements, and a hearing on
27   pretrial motions. Unfortunately, it is not possible to determine whether the Case
28   Agent’s testimony has been influenced until after the fact. Thus, the defense believes it
                                                     4
 Case 2:19-cr-00313-SVW Document 106 Filed 06/29/20 Page 5 of 6 Page ID #:848




1    is in the interests of justice for the Court to exercise its discretion and require the Case
2    Agent to testify early, if not first.
3           Moreover, in weighing the potential harm to Mr. Domingo versus the potential
4    harm to the government, the government has not articulated a reason that pushes the
5    scales in its favor. For example, the government argues that a jury would be confused
6    by learning that Mr. Domingo allegedly consumed and promoted ISIS propaganda at
7    the outset of the government’s case, but Mr. Domingo is charged with providing
8    support to terrorists. (Govt. Opp. at 3). It’s hard to imagine how a jury would be
9    confused by this information? The government also argues that it would be confusing
10   for the jury to learn about statements that Mr. Domingo allegedly made about planning
11   to commit an attack and recruit another person. (Govt. Opp. at 3). Once again, it’s hard
12   to imagine a jury struggling to understand Mr. Domingo’s own words about wanting to
13   commit an attack or recruiting another? To the extent the Case Agent will testify about
14   evidence “cover[ing] a range of topics and a large timespan” (Govt. Opp. at 1), there is
15   a real danger of inadvertent influence because the Case Agent will have heard two
16   weeks of testimony about evidence covering a range of topics over and over a large
17   timespan before testifying about evidence covering a range of topics and a large
18   timespan. Thus, the potential harm to Mr. Domingo is great, and the potential harm to
19   the government is de minimis.
20                                       III. CONCLUSION
21          For the reasons stated above, the defense requests that the Court: (1) exclude all
22   witnesses from motion hearings, opening statements, closing arguments, and witness
23   testimony, (2) only allow the government’s witness specifically exempted under Rule
24   615 to be in the courtroom during motion hearings, opening statements, closing
25   arguments, and witness testimony; (3) require the government’s witness, exempted
26
27
28
                                                    5
 Case 2:19-cr-00313-SVW Document 106 Filed 06/29/20 Page 6 of 6 Page ID #:849




1    from the court’s order of exclusion, to testify first; 1 and (4) direct the witnesses not to
2    read trial transcripts, discuss the case, or discuss their testimony with anyone other than
3    counsel.
4                                             Respectfully submitted,
5                                             AMY M. KARLIN
                                              Interim Federal Public Defender
6
7    DATED: June 29, 2020                     By /s/ Angela C. C. Viramontes
8                                             ANGELA C. C. VIRAMONTES
                                              DAVID I. WASSERMAN
9                                             Deputy Federal Public Defenders
                                              Attorneys for MARK STEVEN DOMINGO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           1
27            If the Court denies Mr. Domingo’s request that the Case Agent testify first or
     early in the case, the defense requests that the Court advise the jury that the Case Agent
28   heard all of the previous evidence while seated at counsel’s table before the Case Agent
     testifies.
                                                    6
